     Case 2:18-cr-00422-SMB Document 1100 Filed 12/08/20 Page 1 of 4



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
     MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
 4   PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
     ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
 5   Assistant U.S. Attorneys
     40 N. Central Avenue, Suite 1800
 6   Phoenix, Arizona 85004-4408
     Telephone (602) 514-7500
 7
     DAN G. BOYLE (N.Y. Bar No. 5216825, daniel.boyle2@usdoj.gov)
 8   Special Assistant U.S. Attorney
     312 N. Spring Street, Suite 1400
 9   Los Angeles, CA 90012
     Telephone (213) 894-2426
10
     BRIAN C. RABBITT
11   Assistant Attorney General
     Criminal Division, U.S. Department of Justice
12
     REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
13   Senior Trial Attorney, U.S. Department of Justice
     Child Exploitation and Obscenity Section
14   950 Pennsylvania Ave N.W., Room 2116
     Washington, D.C. 20530
15   Telephone (202) 616-2807
     Attorneys for Plaintiff
16
17                       IN THE UNITED STATES DISTRICT COURT

18                            FOR THE DISTRICT OF ARIZONA

19
     United States of America,                           No. CR-18-422-PHX-SMB
20
                          Plaintiff,
21                                                    UNITED STATES’ NOTICE RE:
              v.                                     DECEMBER 4, 2020 TELEPHONIC
22                                                       MOTION HEARING ON
                                                     DEFENDANTS’ MOTION TO STAY
23   Michael Lacey, et al.,                                   (Doc. 1092)

24                        Defendants.

25
26
27
28
     Case 2:18-cr-00422-SMB Document 1100 Filed 12/08/20 Page 2 of 4




 1            At Friday’s hearing, the topic arose of whether the August 16, 2017 letter from the
 2   National Association of Attorneys General to Congress was part of the government’s
 3   discovery in this case. 1 Defendants previously suggested that it was. (See Doc. 1071-2 at
 4   5, Joint Decl. ¶ 5.) However, at the hearing, defense counsel stated it was not. Undersigned
 5   counsel responded that he thought the letter had been included, but that he would reach out
 6   to colleagues to confirm. The United States now writes to inform the Court that, after
 7   double-checking, the August 2017 letter does not appear in the post-indictment discovery.
 8            Nevertheless, as argued at the hearing, whether the letter was included is immaterial.
 9   The Joint Declaration submitted by six defense counsel admitted that some of Defendants’
10   lawyers were aware in April 2018 (at the start of this case, and before any discovery
11   commenced) of the series of Attorney Generals’ letters of which the August 2017 letter
12   was a part, but that they had not “focused on” the August 2017 letter or the fact that AG
13   Brnovich had signed it. (See Doc. 1071-2 at 4, Joint. Decl. ¶ 5.) 2 Further, the Joint
14   Declaration was signed only by six of Defendants’ 17 counsel of record. The non-
15   signatories include three lawyers from Davis Wright Tremaine LLP, which represented
16   Backpage, some Defendants, and other Backpage officers in scores of matters over the last
17   decade in, inter alia, disputes with Congress and numerous state attorneys general. (Doc.
18   1072, Mot. to Strike at 6.) The declaration also was not signed by any Defendants, who
19   themselves have been highly attuned to such correspondence. (Doc. 1067, Resp. at 5-6.).
20
21
22
23   / /
24
25   1
         The letter is attached to Defendants’ Motion for Recusal. (Doc. 1059-10, Ex. 9 at 1-7.)
26   2
       The letter has long been publicly-available on the National Association of Attorneys
27   Generals’ website. https://www.naag.org/policy-letter/attorneys-general-ask-for-simple-
     amendment-to-federal-law-to-fight-sex-trafficking/ (clicking “view letter” leads to
28   https://1li23g1as25g1r8so11ozniw-wpengine.netdna-ssl.com/wp-
     content/uploads/2020/10/CDA-Final-Letter.pdf).

                                                   -1-
     Case 2:18-cr-00422-SMB Document 1100 Filed 12/08/20 Page 3 of 4




 1        Respectfully submitted this 8th day of December, 2020.
 2                                         MICHAEL BAILEY
                                           United States Attorney
 3                                         District of Arizona
 4                                         s/ Peter S. Kozinets
 5                                         KEVIN M. RAPP
                                           MARGARET PERLMETER
 6                                         PETER S. KOZINETS
                                           ANDREW C. STONE
 7                                         Assistant U.S. Attorneys
 8                                         DAN G. BOYLE
                                           Special Assistant U.S. Attorney
 9
10                                         BRIAN C. RABBITT
                                           Assistant Attorney General
11                                         U.S. Department of Justice, Criminal Division

12                                         REGINALD E. JONES
                                           Senior Trial Attorney
13                                         U.S. Department of Justice, Criminal Division
                                           Child Exploitation and Obscenity Section
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            -2-
     Case 2:18-cr-00422-SMB Document 1100 Filed 12/08/20 Page 4 of 4



                                 CERTIFICATE OF SERVICE
 1
 2          I hereby certify that on December 8, 2020, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 4   Notice of Electronic Filing to the CM/ECF registrants who have entered their appearance
 5   as counsel of record.
 6   s/ Joy Faraj
     Joy Faraj
 7   U.S. Attorney’s Office
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
